Per Curiam:
We are of the opinion the appellant had sufficient interest in the property to make the motion for a resale and to appeal to this court. • Manifestly the appellant expected that Schantz was to bid in property according to his agreement. He failed to make any bid at all. The property sold for much less than its conceded value.- Under the circumstances a resale should have been ordered. The order should, therefore, be reversed and the motion granted. All concurred, except Smith, P. J. , and Sewell, J., dissenting. Order reversed, with ten dollars costs and disbursements, and motion granted, without costs.